DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I and species B in the reply filed on 02/26/2021 is acknowledged. Claims 2, 10-12, 16, 19-22, 25-28 and 30 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/26/2021. Also note that claims 13 and 14 were identified by the applicant as reading on the elected group/species; however, examiner points out that claims 13 and 14 depends from withdrawn claim 12 and are therefore also consequently withdrawn. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “spring member” and “a step locking mechanism” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “an engagement position”; indefiniteness arises because it is not clear if the engagement position recite in claim 3 is the same as the “engaged position” established in claim 1 line 10 or it is a different the engaged position”.
Claim 4 is rejected since it depends from rejected claim 3.
Claim 9 recites “to selectively retain the handle assembly in the first position or the second position”; this recitation raises indefiniteness firstly because the limitations “the first position” and “the second position” lacks antecedent basis in the claims. And secondly, because it appears that these positions are the storage and upright positions established earlier in the claim yet referred to by different nomenclature. Clarification is required by the applicant as to how many positions are assumed by the handle assembly. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 18 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Easton, US (2798652).
In regards to claim 17 Easton discloses:
An access deck assembly (71; figs. 1, 4) for a mobile platform on an aerial lift vehicle (intended use), the assembly comprising: a base member (see annotated drawings) extending from a first end to a second opposite end from a first end (right 

    PNG
    media_image1.png
    466
    604
    media_image1.png
    Greyscale

In regards to claim 18 Easton discloses the at least one guide member (67) is configured to connect to a mid-perimeter rail of the mobile platform, an upper rail of the mobile platform, or a lower toe guard of the mobile platform (in the manner it connects to rail 70; fig. 1). 

	
    PNG
    media_image2.png
    303
    493
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102/103
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Easton, US (2798652) or, in the alternative, under 35 U.S.C. 103 as obvious over Easton, US (2798652) in view of Anderson, US (3476256). 
In regards to claim 1 Easton discloses:
An access deck assembly (71; figs. 1, 4) for a mobile platform on an aerial lift vehicle (intended use), the assembly comprising: a base member (see annotated drawings) extending from a first end (right hand side of 71) to a second opposite end (left hand side of 71), the base member defining an upper surface (see annotated drawings) sized to support an operator (intended use) thereon; a first guide (right hand side 67) supported by the base member, the first guide sized to cooperate with a first portion (right hand side 63) of the mobile platform (56); a second guide (left hand side 67) supported by the base member, the second guide sized to cooperate with a second portion (left hand side 63) of the mobile platform; and a locking mechanism (66A) supported by the base member, the locking mechanism movable to an engaged position (fig. 4) to retain the second portion (63) of the mobile platform between the locking mechanism (66A) and the second guide (67) (see annotated drawings below; 63 portion in yellow between the locking mechanism in red and 67 highlighted in green).

    PNG
    media_image1.png
    466
    604
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    328
    394
    media_image3.png
    Greyscale

	If it was found that Easton does not disclose the second portion of the mobile platform between the locking mechanism and the second guide, examiner provides the 

    PNG
    media_image4.png
    575
    762
    media_image4.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the locking mechanism taught by Anderson to affix the base member of Easton to the second portion 63 in the same manner the locking member 84 latches onto the portion 60 of Anderson; for its predictable result of providing for a positive interference fastening between the deck assembly and the mobile platform. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Easton or, in the alternative, under 35 U.S.C. 103 as obvious over Easton in view of Anderson as applied to claim 1 above.
	In regards to claim 3 Anderson teaches the locking mechanism has a latch member and a spring member (as described in Col 7; LL48-52; excerpt below), the latch member supported for translation relative to the base member and movable from an engagement position to a disengagement position, and the spring member biasing the latch member towards the engagement position (Col 7; LL48-52; excerpt below). The modification of Easton as detailed above would consequently teach the features of the locking mechanism 84.

    PNG
    media_image5.png
    142
    719
    media_image5.png
    Greyscale

In regards to claim 4 Anderson teaches the latch member defines an inclined face (highlighted in red in annotated drawings below) shaped to cooperate with the mobile platform (portion 60) to move the latch member to the disengagement position in response to the inclined face contacting the mobile platform (as 60 moves down it slides said inclined face to disengaged position). The modification of Easton as detailed above would consequently teach the features of the locking mechanism 84.

    PNG
    media_image6.png
    436
    461
    media_image6.png
    Greyscale

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Easton or, in the alternative, under 35 U.S.C. 103 as obvious over Easton in view of Anderson as applied to claim 1 above in further view of Haney, US (10718120).
In regards to claims 5 and 6 Easton and Anderson do not teach a step rotatably connected to the base member.

a step locking mechanism (138) to cooperate with the step to locate the step in each of a storage position (via attaching 138 in the storage position aperture) and a use position (via attaching 138 in the in-use position aperture) (Claim 6).

    PNG
    media_image7.png
    814
    689
    media_image7.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the step taught by Haney onto the deck assembly of Easton for its predictable result of providing the user . 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Easton or, in the alternative, under 35 U.S.C. 103 as obvious over Easton in view of Anderson as applied to claim 1 above in further view of Rosario, US (5547205).
In regards to claims 7 and 8 Easton and Anderson do not teach a handle assembly connected to the base member.
However, Rosario teaches a handle assembly (15/17; fig. 1) connected to the base member (12) (Claim 7).
	the handle assembly has first and second legs (right and left hand side 15), a cross-member (see annotated drawings) extending between and connected to the first and second legs (fig. 1), a hanging bracket (see annotated drawings) supported by the cross-member (via 11), and an upper handle (17) rotatably connected to the first and second legs (as shown in fig. 1), wherein the hanging bracket is sized to cooperate with an upper perimeter rail of the mobile platform (equivalent to 12) (claim 8).

    PNG
    media_image8.png
    611
    689
    media_image8.png
    Greyscale

.

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.M/Examiner, Art Unit 3634  

/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634